DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2004/0196192, “Boyd”), in view of Brand et al. (DE 102006005902 A1, hereinafter “Brand”)

Regarding claim 1, Boyd in figures 1-3 discloses a mobile communicator mounted on an aircraft (see antenna 100 applied to a structure 200 and para. 9 and 12) for communicating with one or more satellites or base stations (see para. 12 and 41), the mobile communicator comprising: 
a radome structure (protective film 400) that mounts externally to an conforms to a fuselage, a wing, or a vertical stabilizer of the aircraft (see Boyd para. 28); and 
one or more antenna elements (radiating element 130) embedded within a shell of the radome structure (400, See Fig. 3. Antenna 130 embedded in the film 40) that maximizes an aperture of the one or more antenna elements (130), wherein the one or more antenna elements (103) are configured to operate over one or more frequency bands (see para. 35-36); 
Figure 3 of Boyd teaches a gap filled with dielectric filler material (dielectric coating 120)
However, Boyd does not teach: wherein a gap between the one or more antenna elements and the shell of the radome structure is filled with a dielectric filler material over a top surface of the one or more antenna elements.
In the same field of endeavor, Brand in figures 1 and 2 teaches a mobile communicator mounted on an aircraft (see page 10 and 12 of provided translation) comprising: a radome structure (cover layer 4) that mounts externally to and conforms to a fuselage, a wing, or a vertical stabilizer of the aircraft (aircraft structure 3); wherein a gap between the one or more antenna elements (antenna radiator elements 6) and the shell of the radome structure (4) is filled with a dielectric filler material (core material layer 2 as stated in page 11: a hard foam material, a honeycomb-shaped plant fabric, glass fiber reinforced plastic, printed circuit board material or syntactic film such as Syncore) over a top surface of the one or more antenna elements (6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of “a gap between the one or more antenna elements and the shell of the radome structure filled with a dielectric filler material over a top surface of the one or more antenna elements” as taught by Brand with the mobile communicator according to Boyd to form the claimed invention in order to give the antenna the necessary dimensional stability to absorb loads and protect the antenna  radiator elements from external influences such as foreign object impact and wind speeds. (Please see Brand page 11 of provided translation)

Regarding claim 11, Boyd in figures 1-3 teaches an aircraft-mounted mobile communicator (antenna 100 applied to a structure 200 and para. 9 and 12) for communicating with one or more satellites or base stations (see para. 12 and 41), the aircraft-mounted mobile communicator comprising one or more antenna elements (radiating element 130) embedded within a shell of a radome structure (protective film 400, see Fig. 3. Antenna 130 embedded in the film 400) that maximizes an aperture of the one or more antenna elements (130), wherein the one or more antenna elements (103) are configured to operate over one or more frequency bands (see para. 35-36), wherein the radome structure mounts externally to and conforms to the fuselage, at least one of the wings, or the stabilizer of the aircraft. (see Boyd para. 9)
Boyd does not explicitly show a fuselage, a pair of wings attached to the fuselage and a vertical stabilizer. 
However, the mobile communicator 100 of Boyd teaches antennas that can be applied not only on flat surfaces, but also on sharply or double curved platforms such as aircraft wings, aircraft body, and other aircraft surfaces, sonar domes, other ship surfaces, and all other types of transportation vehicles. (Para. 9)
Thus, one of ordinary skill in the art would have turned to Boyd to install the mobile communicator in an aircraft comprising a fuselage, a pair of wings attached to the fuselage and a vertical stabilizer, since it is the purpose of Boyd’s invention to provide an antenna that can be applied not only on flat surfaces, but also on sharply or double curved platforms such as aircraft wings, aircraft body, and other aircraft surfaces, sonar domes, other ship surfaces, and all other types of transportation vehicles. (Boyd Para. 9)
Moreover, Figure 3 of Boyd teaches a gap filled with dielectric filler material (dielectric coating 120)
However, Boyd does not teach: wherein a gap between the one or more antenna elements and the shell of the radome structure is filled with a dielectric filler material over a top surface of the one or more antenna elements.
In the same field of endeavor, Brand in figures 1 and 2 teaches a mobile communicator mounted on an aircraft (see page 10 and 12 of provided translation) comprising: a radome structure (cover layer 4) that mounts externally to and conforms to a fuselage, a wing, or a vertical stabilizer of the aircraft (aircraft structure 3); wherein a gap between the one or more antenna elements (antenna radiator elements 6) and the shell of the radome structure (4) is filled with a dielectric filler material (core material layer 2 as stated in page 11: a hard foam material, a honeycomb-shaped plant fabric, glass fiber reinforced plastic, printed circuit board material or syntactic film such as Syncore) over a top surface of the one or more antenna elements (6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of “a gap between the one or more antenna elements and the shell of the radome structure filled with a dielectric filler material over a top surface of the one or more antenna elements” as taught by Brand with the mobile communicator according to Boyd to form the claimed invention in order to give the antenna the necessary dimensional stability to absorb loads and protect the antenna  radiator elements from external influences such as foreign object impact and wind speeds. (Please see Brand page 11 of provided translation)

Regarding claims 7-8 and 17-18, Boyd discloses an aircraft/aircraft-mounted mobile communicator wherein the one or more frequency bands comprises a Ka band, a Ku band, a V band, an L1 band, or an L2 band; and wherein the one or more frequency bands comprises (i) 849-851 MHz and 894-896 MHz or (ii) 1,980-1,995 MHz and 2,170-2,185 MHz. (See Para. 17, 35, 48 and Figures 4-10)
In addition, Boyd in Para. 35 teaches that microstrip arrays or radiating elements 130 are tailored to specific dimensions necessary for a specific frequency range, in a manner which will be well understood by those of ordinary skill in the art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Boyd to form the claimed invention because radiating elements can be tailored to specific dimensions necessary for a specific frequency range, in a manner which will be well understood by those of ordinary skill in the art. (Boyd Para. 35) 

Regarding claims 9-10 and 19-20, Boyd in Figures 1-3 teaches an aircraft/aircraft-mounted mobile communicator wherein the one or more antenna elements comprise: a first layer of conducting flexible textiles (microstrip array or radiating element 130, see Para. 9 and 28); a second layer of non-conducting flexible textiles acting as a dielectric substrate (non-conductive dielectric coating 120), and a third layer of conducting flexible textiles acting as a ground plane (ground plane 110); and wherein the first layer (130) further comprises one or more electrical components providing an electrical feed to the one or more antenna elements (Fig. 3: center conductor or pin 304 of the coaxial connector or cable 300 is insulated along its length, except at its tip 304a, which is uninsulated and in contact with the conductive coating patch or microstrip array or radiating element 130, for transmission of a signal from the antenna 100).

Regarding claims 21 and 22, Boyd in figure 3 discloses an aircraft/aircraft-mounted mobile communicator wherein the shell of the radome structure (400) includes one or more openings for receiving the one or more antenna elements (130). (See opening created by film 400 to create a space for the antenna and ground elements). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd and Brand, as applied to claims 1 and 11 above, and further in view of Hook (US 2011/0291908).

Regarding claims 5 and 15, Boyd as modified above, does not disclose: wherein the one or more antenna elements are configured to operate as an electronically steered antenna (ESA).
However, in the same field of endeavor, Hook in figures 1-7 discloses an aircraft/aircraft-mounted mobile communicator (Fig. 7 and para. 1, 50 and 91) wherein the one or more antenna elements (112) are configured to operate as an electronically steered antenna (ESA). (See Para. 38-48)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ one or more antenna elements configured to operate as an electronically steered antenna (ESA), as taught by Hook, in the aircraft/aircraft-mounted mobile communicator of Boyd as modified to form the claimed invention because ESAs are well known in the art to provide stable and fast steering in a high frequencies in a more efficient manner. 
 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd and Brand, as applied to claims 1 and 11 above, and further in view of Cordone (US 2017/0201017).

Regarding claims 6 and 16, Boyd as modified above, does not disclose: wherein the one or more antenna elements are configured to operate as phased-array antenna.
However, in the same field of endeavor, Cordone in figures 1-21 discloses an aircraft/aircraft-mounted mobile communicator (Fig. 1) wherein the one or more antenna elements (44) are configured to operate as phased-array antenna. (See para. 37)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ one or more antenna elements configured to operate as phased-array antenna, as taught by Cordone, in the aircraft/aircraft-mounted mobile communicator of Boyd as modified, to form the claimed invention to provide localized transmission areas and localized reception areas that are electronically or mechanically manipulated to synthesize an electromagnetic beam of radio energy in a desired direction. As a result, a phased array antenna may be located very close to the fuselage of the aircraft and the outer shell may be located very close to the antenna (because the antenna is not significantly moved during operation). (Cordone Para. 37)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845